Citation Nr: 1537013	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-41 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a compensable initial evaluation for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran had active service from April 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  A January 2008 rating decision denied service connection for the claimed disabilities.  An August 2009 rating decision granted service connection for hearing loss and assigned an initial noncompensable evaluation.

The Veteran testified at a Videoconference Hearing before the undersigned in June 2015.  Following that hearing, the Veteran submitted additional evidence.  Pertinent evidence submitted by an appellant must be referred to the AOJ for review and preparation of a supplemental SOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2015).  The Veteran, with the assistance of his representative, has waived his right to review of the additional evidence by the AOJ prior to a Board decision.  Appellate review may proceed.

In his October 2009 substantive appeal, the Veteran submitted a new claim for a total rating for individual unemployability due to service-connected disabilities (TDIU).  In January 2011, the RO denied the claim for TDIU.  The Veteran did not disagree.  The transcript of the Veteran's June 2015 Videoconference Hearing (Tr.) demonstrates that the Veteran and his representative agreed that no TDIU claim was before the Board for appellate review.  Tr. at 3.  This issue was simply not being raised again, at this time, notwithstanding the fact that an increased evaluation issue is now before the Board. 

The Veteran's claims file is wholly electronic, with relevant documents on both Virtual VA and the Veteran's eFolder on his VBMS (Veterans Benefits Management System) records.



FINDINGS OF FACT

1.  There is no record that the Veteran complained of chronic back pain during service; the Veteran's back was described as normal at separation.  

2.  The Veteran, a marine engine mechanic, sought chiropractic treatment of his back in 1993, some 30 years after his service separation.  

3.  The Veteran's lay evidence that he experienced intermittent back pain after the fall in service and intermittent back pain following his service, is credible, and there is competent medical evidence that the Veteran manifested at least intermittent chronic back pain within six years after his service.

4.  Competent medical opinions establish that it is within the realm of possibility that the Veteran incurred a current back disability in service or as a result of service, but that any determination of the likelihood of such etiology requires speculation.  

5.  Audiometry results warrant a designation up to Level II in one ear, but no more than a level I designation in the other ear, and that combination of hearing impairments is noncompensable.  


CONCLUSIONS OF LAW

1.  A current back disability was not incurred during the Veteran's service or as a result of any incident in service, nor may service connection for a back disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred an injury to his back in service.  He also contends that his service-connected hearing loss is compensable.  Historically, the Veteran separated from service in early 1970.  He submitted initial claims for service connection in June 2007, 37 years after service.   

The claim for service connection for hearing loss was granted, and a noncompensable evaluation was assigned, following the initial claim.  The claims on appeal arise from the claims submitted in 2007.  

Claims for service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A second way to establish service connection is set forth in 38 C.F.R. § 3.303(b).  If a Veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the Veteran seeks benefits establish service connection for the chronic disease.  A back disability, if diagnosed as arthritis, may be among the diseases defined by VA as chronic, and the discussion below addresses the theory of entitlement to service connection based on a presumption.  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465 (1994).

The service medical records include a December 1969 separation examination.  The report of clinical examination described the Veteran's spine and musculoskeletal system as normal.  The service medical records reflect that the Veteran was treated for a urinary tract complaint in July 1968.  This is the only notation that the Veteran was treated for any medical complaint in service.  

The service treatment records are consistent with the Veteran's testimony that he was not treated for a back disability or complaints of back pain in service.  The Veteran's report that he incurred a fall in service is consistent with the circumstances of his service, and the Veteran's report that he sustained a fall onto his back in service is credible.  However, the service treatment records are devoid of a notation that back pain incurred in service failed to resolve, and the service treatment records demonstrate that no "chronic" back disability was diagnosed during the Veteran's service.  No "chronic" back disability as defined in 38 C.F.R. § 3.303(b) was identified during the Veteran's service, or within the one-year presumptive period proximate to his service.  

The Veteran sought private chiropractic treatment from P.L.B., D.C., in August 1993.  At that time, the Veteran reported backache as his primary symptom.  

Importantly, in reporting his medical history, the Veteran reported a leg-ankle fracture and a sports injury.  The 1993 records include no reference to the Veteran's service, a 1969 fall, a specific back injury, or any notation that the Veteran's back pain had its onset more than 20 years previously, as would be expected under the facts the Veteran has set forth for purposes of this claim.  

Simply stated, at this critical point, during treatment for a back problem, the Veteran did not indicate that he had had back pain since service, a point that the Board finds important in that the Veteran himself provides factual evidence against his own claim that he has had a back disability since service and the injury that he did not report during service. 

In July 1997, the Veteran again sought treatment from the same provider for "pain, lower back."  The Veteran reported a prior injury while playing sports.  The provider observed that there was "no known reason" for the back pain.  Dr. P.L.B.'s records include no notation that the Veteran reported a prior injury during service or an onset of back pain beginning in service, providing more evidence against this claim in light of the detailed nature of the history provided by the Veteran at this time. 

In March 2001, the Veteran again sought treatment from P.L.B., D.C.  The Veteran reported lumbosacral (L/S) pain requiring him to miss 1.5 days of work.  In April 2002, he reported increased back pain after he lifted a bottle of argon [gas] from his pickup truck.  

In May 2003, radiologic examination at the Adam Chiropractic Center disclosed decreased disc space at L5-S1 and marked osteophytic formation.  The history provided by the Veteran was noted as a report that he hurt his thoracic spine as a teenager.  He reported that he last underwent a complete physical examination 33 years earlier, and that he did heavy lifting at work (post-service).  He reported having back pain and numbness 3.5 years earlier, worsening in the last 8 months.  

This evidence is inconsistent with the Veteran's current statements for purposes of this claim, since the Veteran did not reference his service in describing an injury to his back.  The Board notes that the Veteran was 25 in 1969, so these clinical records reveal that the Veteran may have incurred a pre-service injury when he was a "teenager," and, to that extent, are inconsistent with his reports for purposes of this claim.  The Veteran's history of this disability is simply not always accurate.   

The Veteran reported exacerbations of back pain in December 2003, stating that increased pain began after he lifted a piece of plywood, and again in June 2005, when he lifted an outboard motor.  These statements, reported for purposes of continued chiropractic care, are credible.  These statements provide credible evidence that the Veteran continued to perform manual tasks, including lifting and carrying very heavy items, over three decades after his service discharge, sometimes injuring his back after service.  These facts are inconsistent with a finding that the Veteran incurred a chronic back disability in 1969.  

In 2006, the Veteran underwent Agent Orange registry examination.  The Veteran reported that he had back pain, which had first started in service, but had no other health concerns.  At a December 2006 VA evaluation, the Veteran reported having back pain since his service, beginning with a fall when he was knocked down a hatch by the force of blasts from the ship's guns.  He reported that he had been seen by chiropractors on many occasions.    

A January 2007 VA outpatient evaluation reflects that the Veteran reported back pain since an injury in service.  There was atrophy of the left vastus medialis thigh muscle group with significant "scalloping" of this area.  There was atrophy of the left quadriceps muscles, as well; involvement of right leg muscles was to a lesser degree.  The provider noted visible muscle fasciculation wave and cramp phenomenon, with left-sided symptoms much worse than on the right.  General strength in the left leg was described as 4/5, compared to 5/5 strength in the right leg.  The provider opined that it was "very unfortunate" that the Veteran had not obtained previous medical evaluation, because there was already significant muscle atrophy, but the provider did not opine as the onset or etiology of the current back disability.  

Magnetic resonance imaging (MRI) conducted in March 2007 disclosed disc herniation at L1-L2 and impingement of the exiting L3 nerve root and of the exiting L5 nerve root.

The Social Security Administration (SSA) awarded the Veteran disability benefits beginning in October 2007.  SSA provided 53 pages of clinical and administrative records associated with that benefit application.  All clinical records were dated in 2007 or after.  The SSA application reflects that the Veteran's self-employment as a mechanic involved manual labor and heavy lifting.  In the work history, the Veteran reported that his work required lifting outboard motors or other items from the customers' vehicles into the shop, lifting outboard motors from the work area into a test tank, taking repaired items such as outboard motors out of the shop to put in customers' vehicles when the items were picked up.  The Veteran reported that he ordered shop supplies and motor parts and had to lift and carry those supplies in and out of storage.  The Board finds that the work history provided by the Veteran is inconsistent with the activities expected for an individual who had been having chronic back pain since 1970, and clearly suggest a post-service cause of the current back problem.  Simply stated, the SSA records, overall, provide more evidence against this claim. 

An October 2008 medical statement from J.H., D.C., described the current severity of the Veteran's lower back symptoms.  Dr. J.H. stated he had been treating the Veteran since 2003.  Dr. J.H. noted that the Veteran had "a history" of chronic low back pain, and had wasting of the left quadriceps muscle and weakness of other muscles.  Dr. J.H. stated that the "level of degeneration and osteophytic change is consistent with injuries that may have occurred many years ago, possibly related to accidents when he was in the service."  

The opinion, states, in essence, that the Veteran's current disability "may have" arisen many years ago, "possibly" as early as the Veteran's service.  In essence, the opinion states that the Veteran's claim is within the realm of possibility.  The opinion does not, however, suggest that it is at least as likely as not that the Veteran has a current back disability which is linked to his service or any incident thereof.  An opinion that the Veteran's claim is medically possible is not sufficiently probative, even considered in light of the Veteran's lay statement, to place the favorable evidence in equipoise with the unfavorable, speculative evidence.  

The examiner who conducted February 2009 VA examination noted that there was no clinical evidence of a back injury in the service treatment records, but opined that the Veteran's report of being thrown onto his back in service was credible.  The examiner stated that the Veteran reported going to college after service and working in a foundry for a time.  The Veteran then opened up his own machine parts and marine engine and small engine (snowmobiles, all-terrain vehicles) repair business.  See also February 2008 Work History Report, SSA records.  The Veteran had given up hunting and ice fishing in the past 5 years.  He had difficulty getting in and out of a car but could drive.  

The examiner noted the Veteran's report that he first sought post-service treatment for back pain in 1993, when he had increased back pain after lifting a trailer tongue.  The examiner concluded that an opinion as to whether a current back disability was linked to the Veteran's service would require speculation, since there was no medical information about a back complaint in service or in any post-service record for the first 20 years after the Veteran's service discharge.  

The examiner's statement is not speculative, but rather, provides a factual assessment that it is not possible to determine the onset or etiology of back pain or a current back disability, where there is no in-service evidence, a post-service medical statement that the Veteran manifested back problems by 1976, no evaluation of back pain for treatment purposes until 1993, no statement from the Veteran linking back pain to service until 2006, and no radiologic evaluation of the back until 2003.  The opinion sets forth the reasoning underlying the conclusion that linking current back disability to an in-service injury in 1969 would require resort to speculation.  The reasoning underlying that opinion is consistent with the facts shown by the record.  

In an October 2009 statement, the Veteran's spouse wrote that the Veteran already had chronic back pain when she met him in 1976, although he refused to consult a health care provider until many years after they married.  The spouse's June 2015 Videoconference Hearing testimony establishes that she worked as a nurse, so the Board assumes, for purposes of this claim, that the spouse's statements and testimony are competent medical evidence.  The October 2009 statement notes that the souse first met the Veteran in 1976, so her statement that the Veteran's back problems were "evident at that time" is not competent lay or medical evidence that the Veteran had back pain within one year following his service.  

The Veteran's own lay statements that he had back pain chronically after service are of little probative value to establish evidence that a current back disability was manifested within one year after the Veteran's service discharge.  The Veteran's lay recollection that the pain following a back injury in service would go away for a few months "but it always came back" is not a specific statement that he had back pain within one year after his service discharge.  T. 7.  The Veteran is providing his recollection of an event that occurred more than 40 years ago, so the probative value of that recollection is diminished by the passage of time and his own prior statements which, for reasons cited above, are not always consistent. 

The Veteran, as a lay person, is competent to state he experienced pain, and to state that the pain resolved, but the "same" pain returned, but the Veteran is not competent to make a medical determination that later back pain was, in fact, due to a fall incurred in 1969.  The evidence reveals that the Veteran worked in a foundry after service, as well as attending college.  The evidence reveals that the Veteran was a mechanic, and that he regularly lifted small engines and parts.  The Veteran performed skilled work, but his work required him to lift and carry heavy items.  It is not logical that the Veteran would establish a business that required lifting and carrying heavy items such as motors if he were experiencing chronic back pain soon after his service discharge.  

In summary, although the service treatment records include no medical evidence that the Veteran incurred a back injury in service, the Board accepts as credible the Veteran's description of the incident for purposes of this claim.  Nevertheless, the service treatment records do not establish that a chronic back disability was diagnosed during the Veteran's service.  

The Veteran's testimony that back pain resolved, or nearly so, after the 1969 incident, but then "came back," is credible.  However, the Veteran's lay contention that the pain that "came back" was due to the 1969 in-service fall is of little probative medical value, where the facts establish that the Veteran did not seek treatment for the back pain until 1993, and did not advised the providers who treated him in 1993, 1997, 1998, 2001, and 2003 was related to his service or a 1969 injury.  There is simply no reason to believe a problem in 1969 was dormant for many decades.    

The probative value of the Veteran's lay observation that the pain was the "same" is further diminished by the fact that, although, as a lay person, the Veteran is competent to state that he experienced back pain, he is not competent to determine the cause of back pain, a fact not readily observable by a lay individual.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer; holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The weight of the evidence is against a finding that a fall on his back incurred in 1969 caused a back disability first shown on radiologic examination in 2003.  Although it is within ordinary human knowledge and experience that trauma can lead to a disability, whether the Veteran's lay testimony is sufficient to demonstrate such a link depends upon the overall complexity of the case, including the severity of the trauma, the age of the Veteran, the length of time between the trauma and the manifestation of the disability, and the existence of other potential causes.  In this case, each of the factors which may affect the sufficiency of lay testimony weighs against a finding that the Veteran's testimony is of sufficient probative value to establish his claim, where both the favorable medical opinion and the unfavorable medical opinion reveal that resort to speculation is required to link the Veteran's service to his current back disability.  

The preponderance of the evidence is against the claim for service connection under each theory of entitlement authorized by law.  There is no reasonable doubt.  38 U.S.C.A. § 5017(b).  The claim must be denied.




Claim for increased initial rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making a disability determination.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for level of hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Id.

March 2009 audiologic examination revealed an average hearing loss of 25 dB in the right ear, with hearing thresholds varying from 10 dB to 50 dB, and speech discrimination of 100 percent.  The left ear threshold average was 36.25 dB, with hearing thresholds varying from 10 dB to 70 dB, with 100 percent speech discrimination.

March 2015 audiologic examination revealed hearing thresholds varying from 15 dB to 55 dB in the right ear, and speech discrimination of 92 percent.  The Veteran had left ear hearing thresholds varying from 10 dB to 75 dB, and speech discrimination of 84 percent.  The examiner opined that the Veteran's hearing sensitivity had "not significantly changed" since the prior audiologic examination.  The examiner did note that the Veteran reported some increase in the severity of tinnitus.  

The findings from the 2009 VA audiologic examination (puretone threshold averages and speech discrimination) result in assignment of Level I numeric designations for both ears under 38 C.F.R. § 4.85, Table VI.  A numeric designation of Level II for left ear hearing impairment is warranted for the March 2015 audiometric examination, with the right ear remaining at a Level I designation.  

The numeric designation for the right ear disability (Level I) and left ear disability (Level I and Level II) are combined, under Table VII, to determine the appropriate schedular evaluation.  The highest available schedular evaluation, when Level II hearing loss is combined with Level I hearing loss, is a noncompensable rating.  

The Board notes that, where the hearing in one ear warrants a Level II impairment, a compensable rating is not available until the other ear meets the criteria for a Level IV or Level V impairment.  The evidence that the Veteran has Level I impairment in the right ear and, at worst, Level II impairment in the left ear, demonstrates that a compensable evaluation for hearing cannot be assigned on a schedular basis.

The Board has considered whether the Veteran's hearing impairment should be evaluated based on Table VI(a), which is provided for evaluation of exceptional patters of hearing impairment.  38 C.F.R. § 4.86.  Table VI(a) may be used if the Veteran has puretone levels above 55 dB in each tested frequencies from 1000 to 4000 Hertz, or if the examiner certifies that use of speech discrimination scores is not appropriate. 38 C.F.R. § 4.85, 4.86. In this case, the Veteran's hearing thresholds are less than 55 dB at the majority of specified frequencies.  The examiner has not specified that Table VI is not appropriate for use in this case.  The Board notes that use of Table VI(a) would result in lower (Level I) designation for left ear impairment.  That designation would be less favorable to the Veteran than the Level II designation currently assigned under Table VI.  Further consideration of use of Table VI(a) in determining the severity of the Veteran's hearing loss is not required. 

The Board has considered whether there is any other regulation which might authorize a higher evaluation or an additional evaluation based on the Veteran's left ear hearing impairment.  Table VI under 38 C.F.R. § 3.85, at the Level XI designation, directs attention to consideration of special monthly compensation.  Regulations governing special monthly compensation provide additional compensation where the Veteran has deafness in one ear if the Veteran also has, for instance, service-connected blindness.  38 C.F.R. § 3.350.  The only disabilities for which the Veteran has been awarded service connection are hearing loss and tinnitus.  Special monthly compensation is not available for a combination of tinnitus and hearing loss. 

The Board concludes that there is no regulation or Diagnostic Code which authorizes an initial rating in excess of 10 percent for the Veteran's hearing loss in this case.  As the evaluation assigned under DC 6100 is based on the mechanical application of the audiometric results to the computation tables under 38 C.F.R. § 4.85, there is no reasonable doubt which may be resolved in the Veteran's favor to assign a compensable schedular evaluation.   

In this case, the examiners who conducted the 2009 and 2010 VA audiologic examinations opined that the Veteran's hearing loss together with his tinnitus might cause difficulty hearing in noisy environments, or in jobs which required use of speakers, intercoms, telephones, or other non-face-to-face communications equipment.  He would also have difficulty in jobs which required a great deal of attention to high-pitched sounds, such as monitoring medical equipment.  The examiner noted that these difficulties would be the result of the Veteran's hearing loss and tinnitus, considered together.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (VA audiologist must describe functional effects caused by a hearing disability as well as objective results). 

The Board finds that these types of functional loss, that is, difficulty hearing, are encompassed by the schedular evaluation.  In addition, the Board notes that the Veteran has been awarded a compensable evaluation for tinnitus.  The Veteran himself testified that the ringing in his ears was more significant than his current ability to hear.  Tr. at 7.  Thus, it appears that functional loss due to decreased ability to hear is compensated in the evaluation for tinnitus.  

If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then VA must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  When those two elements are met (exceptional disability picture and marked interference with employment or frequent hospitalization), the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. at 111, 115, 116. 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the Board must next consider whether the criteria for referral for an extraschedular evaluation are met.  In an exceptional case, where the schedular criteria are found to be inadequate to compensate industrial impairment, the RO or the Board may refer the claim for assignment of an extraschedular evaluation. 38 C.F.R. § 3.321(b).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The governing criteria for such an award is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked inference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). 

In this case, the examiner who conducted the May 2015 VA examination noted that the Veteran had a constant ringing in his ears.  The matching stimulus for the tinnitus was at 55 dB in the right ear and 82 dB in the left.  The examiner stated that the tinnitus could be heard in the presence of background noise, but daily activities could be performed.  The examiner's statements disclose that the Veteran's tinnitus presents a greater impairment than does his hearing loss.  As noted, a compensable evaluation is in effect for tinnitus.  The VA examination reports establish that no functional loss due to hearing loss, over and above the impairment addressed in the rating schedule or in the evaluation for tinnitus, has been identified.  The Veteran's hearing loss, considered alone, does not present an "exception" disability picture, so as to meet the first criterion for referral for an extraschedular rating, under Thun.  In any event, the Veteran must show "frequent hospitalization or marked interference with employment" in order to meet the criteria for referral for extraschedular consideration for hearing loss.  The Veteran has not required hospitalization or frequent treatment for his hearing loss impairment.  

The Veteran, who is now more than 70 years old, has retired and sold his business.  His interactions with health care providers or his ability to testify before the Board provide the most accurate assessment of "interference with employment" as applicable in this case.  The Veteran has been able to obtain and participate in his own health care, and was able to testify before the Board.  These facts weigh against referral for an extraschedular rating for hearing loss.  Thus, even if the Board determined that the functional loss was of such significance as to meet the first step of the Thun analysis, the criteria to proceed past the second step are not met.  Referral of this case for extraschedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

In August 2007, the RO issued a letter which advised the Veteran of the criteria for service connection for a low back condition and for a thoracic spine condition.  In September 2007, the Veteran acknowledged in writing that he had received such notice.  That notice met each requirement of the VCAA.  

The Veteran's claim for an initial compensable evaluation for hearing loss follows the grant of service connection for hearing loss and assignment of a noncompensable rating.  Where the claim for service connection has been granted, the claim is substantiated, and additional VCAA notice is not required, because any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Thus, the duty to notify has been met with respect to both claims addressed in this appeal.  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Neither the Veteran nor his attorney has identified any notice deficiency with respect to a claim addressed in this decision.  No further action with respect to the duty to notify is required.

The Veteran's service treatment records are associated with the claims files.  The Veteran has been afforded VA examinations relevant to the claims on appeal.  Identified private clinical records have been obtained.  SSA records have been obtained.   The Veteran himself has stated that there are no additional clinical or non-clinical records during the presumptive period or prior to the 1993 private records associated with the claims file.  

In June 2015, the Veteran testified before the undersigned regarding his claim. During that hearing, the issues were fully explained.  The undersigned focused on the elements necessary to substantiate the claims, asking the Veteran specific questions intended to elicit information about any relevant record that might exist.  Neither the Veteran nor his representative has identified any deficiency in the conduct of that hearing.  Consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran has not identified any other records that exist that might assist him to substantiate the appeals addressed in this decision.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

The appeal for service connection for a back disability is denied.

The appeal for a compensable initial rating for bilateral hearing loss is denied.  



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


